



EXHIBIT 10.3


THIRD AMENDMENT TO LOAN AGREEMENT


THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of February 22, 2019 (the “Effective Date”), by and between: ENTERPRISE
FINANCIAL SERVICES CORP, a Delaware corporation (“Borrower”); and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”); and has
reference to the following facts and circumstances: (the “Recitals”):


A.    Borrower and Lender are parties to the Loan Agreement dated as of February
24, 2016 (as amended, the “Agreement”; all capitalized terms used and not
otherwise defined in this Amendment shall have the respective meanings ascribed
to them in the Agreement as amended by this Amendment).


B.    The Agreement was previously amended as described in the First Amendment
to Loan Agreement dated as of February 23, 2017 and the Second Amendment to Loan
Agreement dated as of February 23, 2018; Borrower desires to further extend the
Revolving Credit Period, to increase the Revolving Credit Commitment, to provide
the Term Loan to Borrower and to amend the Agreement in the manner set forth
below and Lender agrees to said requests on the terms and conditions set forth
below.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender agree as follows:


1.    Recitals. The Recitals are true and correct, and, together with the
defined terms set forth herein, are incorporated by this reference.


2.    Amendment to Agreement. As of the Effective Date, the Agreement is amended
as follows:


(a)    The definitions of “Applicable Fee Percentage”, “Applicable Margin”,
“Fixed Charge Coverage Ratio”, “Loan Documents”, “Obligations”, “Revolving
Credit Commitment” and “Revolving Credit Period” in Section 1.01 (Definitions)
of the Agreement are deleted and replaced with the following:


Applicable Fee Percentage means an annual rate of 0.30%.


Applicable Margin means an annual rate of 1.25%.


Fixed Charge Coverage Ratio means, for any period of determination, the ratio of
the following: (a) the sum of (i) Net Income, minus (ii) noncash income, plus
(iii) noncash expenses, plus (iv) interest expense, minus (vi) cash
Distributions; to (b) the sum of (i) interest expense plus (ii) 1/5th of the
Revolving Credit Commitment ($5,000,000), plus (iii) 1/7th of the original
principal balance of the Term Loan Note ($5,714,285.71); in each case calculated
with respect to Borrower only and in accordance with GAAP.


Loan Documents mean this Agreement, the Note, the Term Loan Note and all other
agreements, documents, instruments and certificates connected with or otherwise
relating to this Agreement, the Revolving Credit Loans and the Term Loan made
hereunder, all as the same may from time to time be amended, modified, extended
or renewed.
    
Obligations mean any and all indebtedness, liabilities and obligations of
Borrower to Lender under the Note, the Term Loan Note, this Agreement, any of
the other Loan Documents, any letters of credit and related agreements, any
interest rate derivative agreements, or any other agreement, instrument or
document heretofore, now or hereafter executed and delivered by Borrower to
Lender, in each case whether now existing or hereafter arising, absolute or
contingent, joint and/or several, secured or unsecured, direct or indirect,
expressed or implied in law, contractual or tortious, liquidated or
unliquidated, at law or in equity, or otherwise, and whether created directly or
acquired by Lender by assignment or otherwise, and any and all costs of
collection and/or Attorneys’ Fees incurred or to be incurred in connection
therewith.


Revolving Credit Commitment means, subject to any reduction thereof pursuant to
Section 2.01(c), $25,000,000.







--------------------------------------------------------------------------------





Revolving Credit Period means the period commencing on the date of this
Agreement and ending February 23, 2020; provided, however, that the Revolving
Credit Period shall end on the date the Revolving Credit Commitment is
terminated pursuant to Section 7 or otherwise.


(b)    The following definitions of “Loan(s)”, “Prime Rate” “Term Loan”, “Term
Loan Conditions”, “Term Loan Effective Date”, “Term Loan Note”, “Term Loan Note
Maturity Date”, “Third Amendment Effective Date”, “Trinity”, “Trinity
Acquisition” and “Trinity Acquisition Agreement” are added to Section 1.01
(Definitions) of the Agreement:


Loan means either a Revolving Credit Loan or the Term Loan and Loans mean,
collectively, all Revolving Credit Loans and the Term Loan.


Prime Rate means an annual rate equal to the prime rate of interest announced
from time to time by Lender or its parent (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.


Term Loan is defined in Section 2.01A.


Term Loan Conditions means the following conditions that must occur before the
Term Loan is funded: (a) no Default or Event of Default has occurred and is
continuing; (b) all conditions precedent to the effectiveness of the Trinity
Acquisition have occurred; and (c) all conditions in the definition of Permitted
Acquisition have been satisfied with respect to the Trinity Acquisition.


Term Loan Effective Date means the Business Day on which all Term Loan
Conditions have been met except that the Term Loan Effective Date cannot be on
or after May 31, 2019.


Term Loan Note is defined in Section 2.02(b).


Term Loan Note Maturity Date is the day that is 5 years after the Tem Loan
Effective Date, or sooner if the Term Loan is accelerated pursuant to Section 7.


Third Amendment Effective Date means February 23, 2019.


Trinity Acquisition means the proposed Acquisition by Borrower of the Capital
Stock of Trinity Capital Corporation, a New Mexico corporation (“Trinity”), as
described in the Agreement and Plan of Merger dated as of November 1, 2018,
executed by Borrower, Subsidiary Bank, Trinity and Los Alamos National Bank (as
amended, the “Trinity Acquisition Agreement”).


(c)    The following is added to the Agreement as Section 2.01A:


2.01A    Term Loan. Subject to the terms and conditions set forth in this
Agreement, including the Term Loan Conditions, Lender agrees, on the Term Loan
Effective Date, to make a term loan to Borrower on the Third Amendment Effective
Date in the original principal amount of up to $40,000,000 (the “Term Loan”).
The Term Loan shall mature on the Term Loan Note Maturity Date (on which date
all unpaid principal and all accrued and unpaid interest shall become due and
payable). The principal amount of the Term Loan Note shall be due and payable in
20 installments as follows: equal consecutive quarterly installments (to be
calculated based on a seven-year full amortization schedule), due and payable on
each March 31, June 30, September 30 and December 31, commencing on the first
such date after the Term Loan Effective Date, with the final installment in the
amount of the then outstanding principal balance of the Term Loan, together with
all then accrued and unpaid interest thereon, due and payable on the Term Loan
Note Maturity Date.


(d)    Section 2.02 (Revolving Credit Note) of the Agreement is deleted and
replaced with the following:


.
Notes.



(a)    The Revolving Credit Loans shall be evidenced by the Revolving Credit
Note of Borrower dated as of February 24, 2016, in the original amount of
$20,000,000 and subsequently increased as of the Third Amendment Effective Date
to $25,000,000, and payable to the order of Lender in the principal amount equal
to the maximum amount of the Revolving Credit Commitment, which Revolving Credit
Note shall be in





--------------------------------------------------------------------------------





substantially the form of Exhibit A attached hereto and incorporated herein by
reference (as the same may from time to time be amended, modified, extended,
renewed or restated, the “Note”).


(b)    The Term Loan shall be evidenced by the Term Loan Note of Borrower dated
as of the Term Loan Effective Date, and payable to the order of Lender in the
original principal amount of up to $40,000,000, which Term Loan Note shall be in
substantially the form of Exhibit A-2 attached below (as the same may from time
to time be amended, modified, extended, renewed or restated, the “Term Loan
Note”).


(c)    Lender shall record in its books and records the date(s) and amount(s) of
the Loans and each payment of principal and/or interest made by Borrower with
respect thereto; provided, however, that the obligation of Borrower to repay
each Loan made to Borrower hereunder shall be absolute and unconditional,
notwithstanding any failure of Lender to make any such recordation or any
mistake by Lender in connection with any such recordation. The books and records
of Lender showing the account between Lender and Borrower shall be admissible in
evidence in any action or proceeding and shall constitute prima facie proof of
the items therein set forth absent manifest error.


(e)    Section 2.03 (Interest Rates and Payments) of the Agreement is deleted
and replaced with the following:


2.03    Interest Rates and Payments.


(a)    Interest on the principal balance of each Loan shall accrue at an annual
rate equal to the Applicable Margin plus the greater of (i) 0% and (ii) the
one-month LIBOR rate quoted by Lender from Reuters Screen LIBOR01 Page or any
successor thereto, which may be designated by Lender as provided below, which
shall be that one-month LIBOR rate in effect two (2) New York Banking Days prior
to the Reprice Date, adjusted for any reserve requirement and any subsequent
costs arising from a change in government regulation, such rate rounded up to
the nearest one-sixteenth percent and such rate to be reset monthly on each
Reprice Date.


(b)    After maturity of the Loans, whether by reason of acceleration or
otherwise, interest shall continue to accrue on each Loan and be payable on
demand on the entire outstanding principal balance thereof at an annual rate
equal to 2% over and above the otherwise applicable interest rate. Interest on
each Loan shall be payable quarterly in arrears on each March 31, June 30,
September 30 and December 31, and on the last day of the Revolving Credit Loans
and on the Term Loan Maturity Date, whether by reason of acceleration or
otherwise. All payments shall be applied first to the payment of all accrued and
unpaid interest, with the balance, if any, to be applied to the payment of
principal. Lender’s internal records of applicable interest rates (including
without limitation Lender’s designation of any successor interest rate index if
the rate index described above shall become temporarily unavailable or shall
cease to exist) shall be determinative in the absence of manifest error.


(c)    Borrower shall have the right to prepay each Loan in whole or in part at
any time, provided that: (i) all billed/due and unpaid interest shall accompany
such prepayment; (ii) there is no Default or Event of Default at the time of
prepayment; and (iii) all prepayments shall be credited and applied to the
installments of principal in the inverse order of their stated maturity.


(d)    Lender’s internal records of applicable interest rates (including without
limitation Lender’s designation of any successor interest rate index if the rate
index described above shall become temporarily unavailable) shall be
determinative in the absence of manifest error. Notwithstanding the foregoing,
in the event Lender determines (which determination shall be conclusive absent
manifest error) that (i) the interest rate applicable to each Loan is not
ascertainable or does not adequately and fairly reflect the cost of making or
maintaining such advances and such circumstances are unlikely to be temporary,
(ii) ICE Benchmark Administration (or any Person that takes over the
administration of such rate) discontinues its administration and publication of
interest settlement rates for deposits in Dollars, or (iii) the supervisor for
the administrator of such interest settlement rate or a Regulatory Agency having
jurisdiction over Lender has made a public statement identifying a specific date
after which such interest settlement rate shall no longer be used for
determining interest rates for loans, then Lender shall determine an alternate
rate of interest to the one-month LIBOR rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
comparable Lender-originated commercial loans in the United States at such time,
and, if necessary, Lender and Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest





--------------------------------------------------------------------------------





and such other related changes to this Agreement as may be applicable. Such
alternate rate shall be adjusted for any reserve requirement and any subsequent
costs arising from a change in government regulation. Until an alternate rate of
interest shall be determined in accordance with this Section 2.03(d), interest
on each Loan shall accrue at the Prime Rate plus the Applicable Margin. If the
alternate rate of interest determined pursuant to this Section 2.03(d) shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.


(f)    The references to “Revolving Credit Loans” in Section 2.04 (General
Provisions as to Payments) of the Agreement are deleted and replaced with
“Loans.”


(g)    The last sentence of Section 5.09 (Risk-Based Capital Adequacy
Guidelines) of the Agreement is deleted and replaced with the following.


In addition, Borrower will cause Subsidiary Bank to maintain at all times a
“well-capitalized” (or its equivalent) rating under the FDIC Capital Guidelines;
provided, that regardless of the requirements set forth in the Holding Company
Guidelines or the FDIC Guidelines, (a) Borrower shall at all times have a
risk-based capital of at least 11.25% (as calculated under 12 CFR Part 225,
Appendix A) and (b) Subsidiary Bank shall at all times have total risk based
capital (as calculated under 12 C.F.R. §325.103(b)(1)(i)), of at least 10.50%.


(h)    The following is added to the end of Section 5.15 (Utilization of Loan
Proceeds) of the Agreement:


The proceeds of the Term Loan shall be used by Borrower solely to fund the
Aggregate Cash Consideration (defined in the Trinity Acquisition Agreement).


(i)    The last sentence of Section 7 (Events of Default) of the Agreement is
deleted and replaced with the following:


THEN, and in each such event (other than an event described in Sections 7.06,
7.07, or 7.08), Lender may declare the entire outstanding principal balance of
and all accrued and unpaid interest on the Note and the Term Loan Note issued
under this Agreement and all other amounts payable by Borrower hereunder to be
immediately due and payable, whereupon all of such outstanding principal balance
and accrued and unpaid interest and all such other amounts shall become and be
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by Borrower, and
Lender may exercise any and all other rights and remedies which it may have
under any of the other Loan Documents or under applicable law; provided,
however, that upon the occurrence of any event described in Sections 7.06, 7.07,
or 7.08, the entire outstanding principal balance of and all accrued and unpaid
interest on the Note and the Term Loan Note issued under this Agreement and all
other amounts payable by Borrower hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by Borrower, and
Lender may exercise any and all other rights and remedies which it may have
under any of the other Loan Documents or under applicable law.


(j)    The following is added to the Agreement as Section 8.22 (Divisions):


8.22    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s Laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holder of its Capital Stock at such time.


(k)    All references to the address of Lender in the Agreement shall be deleted
and replaced with the following:


470 N. Kirkwood Road (SL-MO-8411)
St. Louis, Missouri 63122
Attention: Phillip S. Hoerchler, Vice President
phillip.hoerchler@usbank.com





--------------------------------------------------------------------------------







(l)    Schedule 4.08 (Subsidiaries) to the Agreement is deleted and replaced
with Schedule 4.08 attached below.


(m)    Section 3 (Fixed Charge Coverage Ratio) of Schedule 1 (Financial Covenant
Information) of Exhibit B (Form of Certificate) to the Agreement is deleted and
replaced with the following:


3.    Fixed Charge Coverage Ratio (measured on a rolling-four quarter basis)
(Section 5.11)    


(a)    Net Income                        $______


(b)    Noncash income                    $_______


(c)    Noncash expenses                    $______


(d)    Interest expense                    $_______


(e)    Distributions (cash)                     $______


(f)    Numerator
[3.(a) minus 3(b) plus 3(c) plus 3(d) minus 3(e)]                $______


(g)    1/5th of Revolving Credit Commitment            $5,000,000.00


(h)    1/7th of original principal balance of Term Loan Note    [$5,714,285.71]


(i)    Interest expense                    $______


(j)    Denominator
[3.(g) plus 3.(h) plus 3.(i)]]                        $______


(k)    Fixed Charge Coverage Ratio                        ______ to 1.00
[3.(f) divided by 3.(j)]


[requirement- at least 1.35 to 1.00]


(m)    Exhibit A-2 (Form of Term Loan Note) attached below is added to the
Agreement as Exhibit A-2.


3.    Amendment to Note. The reference to “$20,000,000.00” at the top of page 1
of the Note is deleted and replaced with “$25,000,000.” The first paragraph of
the Note is deleted and replaced with the following:


FOR VALUE RECEIVED, on the last day of the Revolving Credit Period, the
undersigned, ENTERPRISE FINANCIAL SERVICES CORP. a Delaware corporation
(“Borrower”), promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION, a
national banking association (“Lender”), the principal sum of Twenty-Five
Million Dollars ($25,000,000) or such lesser sum as may then constitute the
aggregate unpaid principal amount of all Revolving Credit Loans made by Lender
to Borrower pursuant to the Loan Agreement (defined below). The aggregate
principal amount of Revolving Credit Loans which Lender shall be committed to
have outstanding under this Revolving Credit Note (this “Note”) at any one time
shall not exceed $25,000,000, which amount may be borrowed, paid, re-borrowed
and repaid, in whole or in part, subject to the terms and conditions of this
Note and of the Loan Agreement.


4.    Costs and Expenses. Borrower shall reimburse Lender upon demand for all
out-of-pocket costs and expenses (including, without limitation, Attorneys’ Fees
and expenses) incurred by Lender in the preparation, negotiation and execution
of this Amendment and any and all other agreements, documents, instruments
and/or certificates relating to the amendment of Borrower’s existing credit
facilities with Lender. Borrower further agree to pay or reimburse Lender for
(a) any stamp or other taxes (excluding income or gross receipts taxes) which
may be payable with respect to the execution, delivery, filing and/or recording
of any of the Loan Documents, and (b) the cost of any filings and searches,
including, without limitation, Uniform Commercial Code filings and searches.







--------------------------------------------------------------------------------





5.    References to Agreement. All references in the Agreement to “this
Agreement”, “the Note” and any other references of similar import shall
henceforth mean the Agreement or the Note as amended by this Amendment. Except
to the extent specifically amended by this Amendment, all of the terms,
provisions, conditions, covenants, representations and warranties contained in
the Agreement and the Note shall be and remain in full force and effect and the
same are hereby ratified and confirmed.


6.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrower and Lender and their respective successors and assigns,
except that Borrower may not assign, transfer or delegate any of its rights or
obligations under the Agreement as amended by this Amendment.


7.    Representations and Warranties. Borrower represents and warrants to Lender
that as of the Effective Date:


(a)    the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing, recording or registration with, any governmental or regulatory
instrumentality, authority, body, agency or official or any other Person;


(b)    the execution, delivery and performance by Borrower of this Amendment do
not conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under or result in any violation of, the terms of
the Certificate of Incorporation or By‑laws of Borrower, any applicable law,
rule, regulation, order, writ, judgment or decree of any governmental authority
or any agreement, document or instrument to which Borrower is a party or by
which Borrower or any of its Property is bound or to which Borrower or any of
its Property is subject;


(c)    this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);


(d)    all of the representations and warranties made by Borrower in the
Agreement and/or in any other Loan Document are true and correct in all material
respects on and as of the date of this Amendment as if made on and as of the
date of this Amendment; and


(e)    as of the Effective Date and after giving effect to this Amendment, no
Default or Event of Default under or within the meaning of the Agreement has
occurred and is continuing.


8.    Inconsistency. In the event of any inconsistency or conflict between this
Amendment and the Agreement, the terms, provisions and conditions contained in
this Amendment shall govern and control.


9.    Governing Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles) but giving effect to Federal laws applicable to
national banks.


10.    Notice Required by Section 432.047 R.S. Mo. ORAL OR UNEXECUTED AGREEMENTS
OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING
REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT
ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN
ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US
(CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.


11.    Counterparts. This Amendment may be signed in any number of counterparts
(including facsimile counterparts), each of which shall be an original with the
same effect as if the signatures thereto and hereto were upon the same
instrument.







--------------------------------------------------------------------------------





12.    Conditions Precedent. Notwithstanding any provision contained in this
Amendment to the contrary, this Amendment shall not be effective unless and
until Agent shall have received:


(a)    this Amendment, the Term Loan Note and the Permitted Acquisition
Certificate, each duly executed by Borrower;


(b)    a Certificate of Secretary (with resolutions attached), certified by the
Secretary of Borrower;


(c)    a copy of the fully executed Trinity Acquisition Agreement and other
evidence acceptable to Lender that the Trinity Acquisition has been consummated
except for the payment of the purchase price and the issuance by the Missouri
Secretary of State of the applicable Certificate of Merger;


(d)    recent certificates of corporate good standing for Borrower, issued by
the Secretaries of State of Delaware and Missouri; and


(e)    such other documents and information as reasonably requested by Lender.


Borrower and Lender executed this Amendment as of the Effective Date.






[SIGNATURES ON FOLLOWING PAGES]















































































--------------------------------------------------------------------------------





SIGNATURE PAGE- BORROWER
THIRD AMENDMENT TO LOAN AGREEMENT






                        
                        
Borrower:
ENTERPRISE FINANCIAL SERVICES CORP
By: /s/ Matt Eusterbrock
Name: Matt Eusterbrock
Title: Vice President - Finance
































































































--------------------------------------------------------------------------------





SIGNATURE PAGE- LENDER
THIRD AMENDMENT TO LOAN AGREEMENT








                        
                        
Lender:
U.S. BANK NATIONAL ASSOCIATION
By: /s/ Phillip S. Hoerchler
Name: Phillip S. Hoerchler
Title: Vice President






























































































--------------------------------------------------------------------------------





Schedule 4.08


Subsidiaries




(attached)
    













































































































--------------------------------------------------------------------------------





EXHIBIT A-2


Form of Term Loan Note




TERM LOAN NOTE


[$40,000,000]
St. Louis, Missouri
______, 2019


FOR VALUE RECEIVED, the undersigned, ENTERPRISE FINANCIAL SERVICES CORP. a
Delaware corporation (“Borrower”), promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”), the principal
sum of [Forty Million Dollars ($40,000,000)] or such lesser sum as may then
constitute the aggregate unpaid principal amount of the Term Loan made by Lender
to Borrower pursuant to the Loan Agreement (defined below). The principal amount
of this Term Loan Note (this “Note”) shall be due and payable in equal
consecutive quarterly installments (to be calculated based on a seven-year full
amortization schedule), due and payable on each March 31, June 30, September 30
and December 31, commencing on the first such date after the Term Loan Effective
Date, with the final installment in the amount of the then outstanding principal
balance of the Term Loan, together with all then accrued and unpaid interest
thereon, due and payable on the Term Loan Note Maturity Date.


Borrower further promises to pay to the order of Lender interest on the unpaid
principal balance from time to time outstanding under this Note at the rate(s)
and on the dates set forth in the Loan Agreement.


All payments received by Lender under this Note shall be allocated among the
principal, interest, collection costs and expenses and other amounts due under
this Note in such order and manner as Lender shall elect. The amount of interest
accruing under this Note shall be computed on an actual day, 360-day year basis.


All payments of principal and interest under this Note shall be made in lawful
currency of the United States in Federal or other immediately available funds at
the office of Lender situated at 470 N. Kirkwood Road (SL-MO-8411), St. Louis,
Missouri 63122, or at such other place as Lender may from time to time designate
in writing.


Lender shall record in its books and records the date and amount of each payment
of principal and/or interest made by Borrower with respect to the Term Loan;
provided, however, that the obligation of Borrower to repay the Term Loan made
by Lender to Borrower under this Note shall be absolute and unconditional,
notwithstanding any failure of Lender to make any such recordation or any
mistake by Lender in connection with any such recordation. The books and records
of Lender showing the account between Lender and Borrower shall be conclusive
evidence of the items set forth therein in the absence of manifest error.


This Note is the “Term Loan Note” referred to in the Loan Agreement dated as of
February 24, 2016, by and between Borrower and Lender, as the same may from time
to time be amended, modified, extended, renewed or restated (the “Loan
Agreement”; all capitalized terms used and not otherwise defined in this Note
shall have the respective meanings ascribed to them in the Loan Agreement). The
Loan Agreement, among other things, contains provisions for acceleration of the
maturity of this Note upon the occurrence of certain stated events and also for
prepayments on account of the principal of this Note and interest on this Note
prior to the maturity of this Note upon the terms and conditions specified
therein.


If Borrower shall fail to make any payment of any principal of or interest on
this Note as and when the same shall become due and payable subject to any
applicable grace period, or if any Event of Default shall occur under or within
the meaning of the Loan Agreement, then the entire outstanding principal balance
of this Note and all accrued and unpaid interest thereon may be declared to be
immediately due and payable in the manner and with the effect as provided in the
Loan Agreement.


In the event that any payment of any principal of or interest on this Note is
not paid when due, whether by reason of maturity, acceleration or otherwise, and
this Note is placed in the hands of an attorney or attorneys for collection, or
if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
relating to or affecting this Note, Borrower promises to pay to the order of
Lender, in addition to all other amounts otherwise due on, under or in respect
of this Note, the costs and expenses of





--------------------------------------------------------------------------------





such collection, foreclosure and representation, including, without limitation,
reasonable attorneys’ fees and expenses (whether or not litigation shall be
commenced in aid thereof). All parties hereto severally waive presentment for
payment, demand for payment, protest, notice of protest and notice of dishonor.


This Note shall be governed by and construed in accordance with the substantive
laws of the State of Missouri (without reference to conflict of law principles).








                        
                
Borrower:
ENTERPRISE FINANCIAL SERVICES CORP
By: /s/ Matt Eusterbrock
Name: Matt Eusterbrock
Title: Vice President - Finance

            









